Citation Nr: 0637243	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-37 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for recurrent left 
shoulder dislocation, currently rated 20 percent disabling.

1.  Entitlement to an increased rating for pes planus with 
bilateral plantar fasciitis, currently rated 10 percent 
disabling.

2.  Entitlement to an increased rating for hiatal hernia, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Togus Regional Office 
(RO) that denied the veteran's claims of entitlement to 
increased ratings for recurrent left shoulder dislocation, 
currently rated 20 percent disabling, pes planus with 
bilateral plantar fasciitis, currently rated 10 percent 
disabling, and hiatal hernia, currently rated 10 percent 
disabling.  The veteran perfected a timely appeal of these 
determinations to the Board.  The matter has since been 
transferred to the RO in Detroit, Michigan.

In June 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board in Detroit, Michigan.  The veteran's testimony on that 
occasion has been transcribed and associated with his claim's 
file.

In his June 2006 hearing before the Board, the veteran 
formally withdrew his claim of entitlement to an increased 
rating for recurrent left shoulder dislocation, currently 
rated 20 percent disabling.  As there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to that issue, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.  38 C.F.R. 
§ 20.204 (2006).

The issue of entitlement to an increased rating for hiatal 
hernia, currently rated 10 percent disabling addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

With respect to the veteran's pes planus with bilateral 
plantar fasciitis, the medical evidence does not demonstrate 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for pes 
planus with bilateral plantar fasciitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of an 
August 2003 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In a May 2006 letter 
from the AOJ, the veteran was given notice of the evidence 
necessary to establish an effective date for his disability 
ratings.

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA 
treatment records, three VA feet examinations, a letter from 
the veteran's private podiatrist, the veteran's testimony 
before the Board, and written statements by the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II.  Increased Rating

The veteran argues that he is entitled to an evaluation in 
excess of ten percent for both his pes planus with bilateral 
plantar fasciitis.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's pes planus with bilateral plantar fasciitis is 
rated under Diagnostic Code 5276 for acquired flatfoot.

Diagnostic Code 5276 for acquired flatfoot provides for the 
following evaluations:  Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances:  
Bilateral: 50 percent; and  Unilateral: 30 percent. Severe; 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities:  Bilateral: 
30 percent; and  Unilateral: 20 percent.  Moderate; weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet:  
Bilateral or unilateral: 10 percent.  Mild; symptoms relieved 
by built-up shoe or arch support: 0 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

The veteran underwent three VA examinations in order to 
determine the extent of his pes planus with bilateral plantar 
fasciitis.  The veteran also submitted a report of 
examination from his private doctor regarding his pes planus 
with bilateral plantar fasciitis.

On VA examination in May 2003, the veteran was noted to have 
a mild flatfeet condition.  Tiptoeing was possible without 
any complaints.  There was no other deformity, and toes were 
straight.  There was mild tenderness of the plantar fascia, 
but no tenderness in the heel.  The ankle revealed good range 
of motion on both sides.  The examiner's diagnosis was mild 
pes planus of both feet without any significant symptoms or 
radiological changes.

The report of examination from the veteran's private doctor, 
dated in February 2004, described the veteran as having: 
contracted digits, 2-5 bilateral, with hallux valgus 
deformity, left foot more severe; static contraction, second 
toes bilateral, left foot more severe, with hyperkertotic 
lesion, dorsal aspect, second left toe with bursitis over the 
proximal interphalangeal joint (PIPJ); contracted fifth right 
toe with bursitis PIPJ.  The veteran was diagnosed as having 
pes planus deformity with chronic plantar fasciitis, 
bilateral.

On VA examination in June 2004, it was noted that there was 
normal heel-toe gait and posture was good.  Right foot 
examination revealed: mild pes planus; no valgus of the 
heels; big toe normally aligned and no evidence of hallux 
valgus; hammertoe deformity of the second digit with callus 
formation over the PIPJ; toe movements satisfactory and skin 
healthy without any edema; no callus formation on his sole; 
plantar fascia nontender; ankle pulse palpable; no pain on 
movement; no abnormal weight bearing; Achilles tendon 
neutral.  Left foot examination revealed: mild pes planus 
without any hallux valgus; toes straight without any 
tenderness; mild hammering of the second toe; no calluses; no 
tenderness; ankle pulse palpable; no pain or instability; 
Achilles tendon is neutral; manipulation not painful.  X rays 
revealed evidence of pes planus with some changes in the 
fifth toe of the right foot indicating arthroplasty.  The 
veteran was diagnosed as having mild flatfeet on both sides 
and arthroplasty surgery of the right fifth toe, minor degree 
of hammering of the second toe of both feet, and no evidence 
of hallux valgus.

The veteran was also afforded a VA feet examination in 
December 2004.  On examination of the right foot, there was 
found to be: intact skin; all five toes in anatomical 
position; active and passive range of motion performed 
against gravity and against strong resistance; no pain with 
motion of the forefoot, midfoot, and hindfoot; no edema and 
no weakness; tenderness to palpation over the plantar aspect 
of the midfoot; no pain with motion; normal gait pattern; no 
functional limitation on standing or walking; no calluses or 
breakdown or unusual shoe wear; skin normal; no vascular 
changes; posture on standing, squatting, good supination and 
pronation; ability to raise on toes with no high arches, no 
clawfoot deformities; on weight bearing and nonweightbearing; 
Achilles tendon well-aligned; hindfoot valgus of 5 degrees; 
flattening of midfoot arch; no hallux valgus deformity.  On 
examination of the left foot, there was found to be: all five 
toes in anatomical position; passive and active range of 
motion assessed against gravity with strong resistance; pain 
with motion; no edema, instability, weakness, tenderness to 
palpation, calluses, breakdown, unusual shoe wear, skin 
changes, or vascular changes; good posture on standing; 
ability to toe raise and heel raise; no hammertoe, high 
arches, or clawtoe deformities; flattening of the midfoot 
arch; Achilles tendon well aligned with weightbearing and 
nonweightbearing; hindfoot valgus was actually in neutral; 
forefoot, midfoot and hindfoot alignment anatomical and well-
aligned; no hallux valgus deformity of the great toe.  X-rays 
showed: no factures; soft tissue swelling appreciated; mild 
degenerative changes; no dislocations or subluxations of the 
tarsal bone or metatarsals appreciated.  The examiner's 
assessment was bilateral pes planus with no evidence of 
plantar faciitis at the time.

VA notes indicate that the veteran also sought medical 
treatment for his feet pain in February 2006.  On radiologic 
examination, a mild degree of hammer toe deformities 
involving bilateral toes were noted, with no other 
significant bony abnormalities seen, and significant pes 
planus changes not seen.

After reviewing the medical evidence, the Board finds that 
the veteran's pes planus with bilateral plantar fasciitis 
does not more nearly approximate the criteria for a 20 
percent rating than that for a 10 percent rating under 
Diagnostic Code 5276.  In short, the medical evidence does 
not show objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities.  
In light of this evidence, the Board finds that the veteran's 
pes planus with bilateral fasciitis more nearly approximates 
moderate acquired flatfoot than severe flatfoot according to 
the criteria of Diagnostic Code 5276.  Accordingly, a rating 
in excess of 10 percent is not warranted for the veteran's 
pes planus with bilateral plantar fasciitis.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Extra-Schedular Consideration

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
pes planus with bilateral plantar fasciitis so as to warrant 
assignment of an increased rating on an extra-schedular 
basis.  There is no showing that his disability has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence these factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased rating for pes planus with 
bilateral plantar fasciitis, currently rated 10 percent 
disabling, is denied.


REMAND

In his June 2006 hearing before the Board, the veteran 
indicated that the symptoms of his hiatal hernia had gotten 
worse recently.  The last VA examination afforded to the 
veteran for his hiatal hernia was in October 2003.  Under the 
circumstances, therefore, VA's duty to assist in the instant 
matter includes the duty to provide him with a new 
examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997). Accordingly, the veteran should be scheduled for a VA 
examination to assess the current severity of his service-
connected hiatal hernia.  38 C.F.R. § 3.159(c)(4) (2006).


Accordingly, the case is REMANDED for the following action:

1.	The RO should afford the veteran a new 
VA examination by a specialist with the 
appropriate expertise in order to 
determine the nature and degree of his 
hiatal hernia.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  
Specifically, the examiner should 
express an opinion as to (1) whether 
the veteran has a current diagnosis of 
hiatal hernia; (2) whether such hiatal 
hernia is characterized by recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
productive of considerable impairment 
of health; or (3) whether such hiatal 
hernia is characterized by symptoms of 
pain, vomiting, material weight loss 
and hematemesis or Melina with moderate 
anemia, or other symptoms combinations 
productive of severe impairment of 
health.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be clearly set forth.  The 
report of the examination should be 
associated with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


